Citation Nr: 1617880	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  12-02 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for sinus disability.  

2.  Entitlement to service connection for gastrointestinal disability.

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to January 1983, from October 2001 to May 2002, from June 2003 to May 2004, from July 2005 to February 2007, and from June 2007 to September 2007.  

These matters come before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran participated in a video conference hearing before the undersigned Veterans Law Judge in January 2016.  A transcript of the hearing is associated with the claims folder.

The issues of entitlement to service connection for sinus disability and entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the Veteran's gastrointestinal disability is related to active service.  

2.  The evidence shows that the Veteran's headaches had their onset during a period of active service.   



CONCLUSIONS OF LAW

1.  The criteria for service connection for gastrointestinal disability, diagnosed as gastroesophageal reflux disease and irritable bowel syndrome, are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for headaches are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria 

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Gastrointestinal disability

The Veteran asserts that her gastrointestinal disability, claimed as ulcers, is related to active service.  In a May 2011 VA examination report, the Veteran stated that she began to experience the onset of burning abdominal pain in 2001.  She stated that she was treated at Fort Benning.  She reported that she continued to have daily diffuse abdominal pain and burning into her throat.  The Veteran reported that she began to experience symptoms of bloating, intestinal cramping, and constipation in 2003 and 2004.    

The May 2011 VA examination report shows that the Veteran is currently diagnosed with gastroesophageal reflux disease (GERD) and irritable bowel syndrome (IBS).

Concerning any in-service injury or disease, the Board observes that the Veteran first complained of abdominal discomfort in a December 2001 private treatment record dated during her period of active service from October 2001 to May 2002.  In addition, a February 2002 service medical treatment record shows that the Veteran complained of right lower quadrant pain.  In August 2002, shortly after the Veteran's separation from active service in May 2002, the Veteran complained of abdominal pain, bloating, and constipation.  During the Veteran's second period of active service, in November 2003, the Veteran complained of stomach pain.  Subsequent medical treatment records reflect chronic complaints of abdominal pain and discomfort, gastrointestinal distress, and cramping.  

Concerning a relationship between the in-service injury or disease and her currently diagnosed disabilities, the May 2011 VA examiner reviewed the Veteran's claims folder and her reported onset of symptoms.  The VA examiner opined that it was "at least as likely as not" that the Veteran's current GERD and IBS were a continuation of the conditions suffered while on active service.  The examiner stated that the conditions were chronic and once present; they can be managed by medical treatment, but do not resolve.  In this respect, the VA examiner indicated that the first evidence of gastrointestinal symptoms were in November 2003 as shown by service treatment records documenting stomach pain.  As noted above, the Board has located earlier treatment records dated in December 2001 documenting complaints of abdominal discomfort or pain.  While the VA examiner indicated that the Veteran's conditions were a continuation of symptoms reported in 2003, as the symptoms reported by the Veteran during active service in November 2003 are similar to the Veteran's symptoms reported during active service in December 2001 and February 2002, the May 2011 VA examiner's opinion remains probative of a relationship between her currently diagnosed disabilities and active service.  Prejean v. West, 13 Vet. App. 444 (2000).  Further, the Board recognizes that the Veteran did not specifically identify gastrointestinal symptoms other than abdominal discomfort during her period of active service from October 2001 to May 2002, the May 2011 VA examiner identified abdominal pain as a symptom of both IBS and GERD.  

In light of the above, to include the probative May 2011 VA examiner's opinion, the Board finds that the evidence is in equipoise as to whether the Veteran's gastrointestinal disability, diagnosed as GERD and IBS, is related to active service.  The Board will resolve the benefit of the doubt in favor of the Veteran and grants service connection for gastrointestinal disability, variously diagnosed as GERD and IBS.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Headaches

The Veteran claims that her headaches are related to active service.  During the January 2016 hearing before the undersigned Veterans Law Judge, she testified that she began to experience headaches around 2002 during active service.    

The medical treatment records reflect a current diagnosis of headaches, to include migraines.  

Concerning any in-service disease or injury, private medical treatment records dated in December 2001 and January 2002 show that the Veteran was assessed with headaches.  The December 2001 and January 2002 private medical treatment records are dated during the Veteran's period of active service from October 2001 to May 2002.  The subsequent medical records show continued treatment for headaches and diagnoses of headaches until the present time.  For instance, shortly after separation from active service in May 2002, a July 2002 private medical treatment record noted the presence of headaches.  In addition, the Veteran has attested to the chronic nature of her headaches, which she is competent to do.  See Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  Accordingly, the Board finds that the evidence shows that the Veteran's headaches had their onset during active service.  There is no indication that the headache disability was diagnosed prior to her active service from October 2001 to May 2002.  Accordingly, entitlement to service connection for headaches is granted.  38 C.F.R. § 3.303.  


ORDER

Entitlement to service connection for gastrointestinal disability, diagnosed as GERD and IBS, is granted.

Entitlement to service connection for headaches is granted.  


REMAND

Concerning the claim for service connection for sinus disability, the Board finds that a VA examination is required.  The Veteran testified that her disability manifested in 2003/2004 during active service.  In reviewing the voluminous records in the claims folder, it appears that the first objective evidence of sinusitis is in a July 2002 treatment record, dated after her second period of active service from October 2001 to May 2002.  In addition, a January 2003 private medical treatment record indicated that the Veteran had sinusitis.  Prior to her third period of active service, an April 2003 report of medical history shows that the Veteran reported experiencing sinusitis.  In the section entitled "Examiner's summary and elaboration of all pertinent data", the examining physician noted that the Veteran had sinusitis.  The examining physician stated that she had three episodes this past year, responded well to therapy and it did not prevent her from performing her duties.  In light of the evidence indicating a diagnosis of sinusitis after her period of active service from October 2001 to May 2002 and before her subsequent periods of active service, the Board finds that a VA medical opinion is required as to whether there was any aggravation during service.

Next, the Board finds that a VA examination is required with respect to the claim for entitlement to service connection for hypertension.  The evidence reflects a diagnosis of hypertension prior to the Veteran's period of active service from October 2001 to May 2002.  An April 2003 service examination report record notes a history of having been diagnosed in the year 2000 or 2001.  In addition, on VA examination in January 2008, she gave a history of being diagnosed with hypertension during 1999.  The Board finds that a VA examiner must opine as to whether the disability was aggravated by active service.  

In addition, according to the statement of the case dated in December 2011, a pre-service treatment record dated April 19, 2001, reflects treatment of hypertension.  The Board, however, has been unable to locate this record in the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should locate a copy of the April 19, 2001, hypertension treatment record referenced in the December 2011 statement of the case.  

2.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of the claimed sinus disability.  The claims folder must be made available and the examiner must note that a review was completed. Following review of the claims folder and examination of the Veteran, the examiner must address the following: 

a.  Is it at least as likely as not (50 percent probability or more) that any sinus disability is related to the Veteran's first period of active service from October 1982 to January 1983 or the period from October 2001 to May 2002?  

b.  If the answer to the foregoing question is in the negative, did the sinus disability that existed prior to active service from June 2003 to May 2004 increase in severity during that period of service or during any subsequent period of service? 

Rationale must be provided for any opinion reached.  

2.  Schedule the Veteran for a VA medical examination to determine the nature and etiology of the claimed hypertension.  The claims folder must be made available and the examiner must note that a review was completed. Following review of the claims folder and examination of the Veteran, the examiner must address the following: 

a.  Is it at least as likely as not (50 percent probability or more) that any hypertension is related to the Veteran's first period of active service from October 1982 to January 1983?  

b.  If the answer to the foregoing question is in the negative, please opinion whether the hypertension that existed prior to the Veteran's period of active service from October 2001 to May 2002 increased in severity during that period of service or any subsequent period?

Rationale must be provided for any opinion reached.  

3.  After the above development has been completed, readjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran a Supplemental Statement of the Case and an appropriate amount of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


